DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Levy on 06/05/2022.
The application has been amended as follows: 

An alarm or detector, comprising: 
an alarm board assembly configured to perform one or more of alarm and detection operations; and 
a communication module including an antenna configured to communicate with one or more other alarms and detectors, wherein: 
the alarm board and an alarm ground are isolated from a communication ground and the communication module; and 
the communication module is isolated from a power source;
wherein an isolation of the alarm board and the alarm ground are isolated from the communication ground and the communication module and an isolation of the communication module is isolated from the power source are configured such that the alarm or detector has a radiation pattern with flattened polar lobe effects.
4. Cancelled.

6. An alarm or detector, comprising: 
a first board on which electrical components are disposed; 
a communication module including an antenna; a power source; an alarm ground; Docket No.: 123693US02 (U303066US2) Page 3 of 11Application Serial No: 17/084,063 
In Reply to Office Action dated April 5, 2022 a communication ground; first and second buses, each of which is electrically communicative with the first board and the communication module, the first bus being tied to the alarm ground and the communication ground and the second bus being tied to the power source;
a first isolation element disposed on the first bus to isolate the first board and the alarm ground from the communication ground and the communication module; 
a second isolation element disposed on the second bus to isolate the power source from the communication module;
wherein the first and second isolation elements each comprise a filter; and
wherein the filter has a reflection coefficient parameter about of about -100dB and an insertion loss parameter of about 0db across a bandwidth of an operating frequency of the communication module and the antenna.

11. Cancelled.
12. Cancelled.
13. The alarm or detector according to claim 6, wherein a cut- off frequency of the filter is equal to or less than an operating frequency of the communication module and the antenna.

14.  The alarm or detector according to claim 6, wherein the filter comprises a series of ferrite beads and low pass filters.

15. An alarm or detector, comprising:
 an alarm board assembly configured to perform one or more of alarm and detection operations; 
a communication module including an antenna configured to communicate with one or more other alarms and detectors; 
a power source; 
an alarm ground; 
a communication ground; 
first and second buses, each of which is electrically communicative with the alarm board assembly and the communication module, the first bus being tied to the alarm ground and the communication ground and the second bus being tied to the power source;
a first isolation element disposed on the first bus to isolate the alarm board assembly and the alarm ground from the communication ground and the communication module;
the first isolation element and a second isolation element disposed on the second bus to isolate the power source from the communication module; 
wherein the first and second isolation elements each comprise a filter; and 
wherein the filter has a reflection coefficient parameter about of about -100dB and an insertion loss parameter of about 0db across a bandwidth of an operating frequency of the communication module and the antenna.

17. Cancelled.
18. Cancelled.

19. The alarm or detector according to claim 15, wherein a cut- off frequency of the filter is equal to or less than an operating frequency of the communication module and the antenna.

20. The alarm or detector according to claim 15, wherein the filter comprises a series of ferrite beads and low pass filters.

Claim status
This action is in response to applicant filed on 06/30/2022 and the examiner amendment shown above.
Claims 1, 5, 6, 10, 13, 14, 15, 19 and 20 have been amended.
Claims 4, 11, 12, 17 and 18 have been cancelled.
Claims 1-3, 5-10, 13-16 and 19-20 are still pending.

Claim Interpretation
In view of the specification, paragraph 0034, the claims language “close to -100dB” will be interpret as “-40dB to -100dB”.

Response to Arguments
In view of the examiner amendment set forth herein above, the arguments dated 06/30/2022 are moot and all of the rejection set forth in the Office Action dated 06/30/2022 are withdrawn.

Allowable Subject Matter
Claims 1-3, 5-10, 13-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 1 an alarm or detector, comprising: 
an alarm board assembly configured to perform one or more of alarm and detection operations; and 
a communication module including an antenna configured to communicate with one or more other alarms and detectors, wherein: 
the alarm board and an alarm ground are isolated from a communication ground and the communication module; and 
the communication module is isolated from a power source;
wherein an isolation of the alarm board and the alarm ground are isolated from the communication ground and the communication module and an isolation of the communication module is isolated from the power source are configured such that the alarm or detector has a radiation pattern with flattened polar lobe effects.
The closest prior art of record is Kovach et al (US 2005/0134471) in combination with Kessler et al. (US 2021/0268850) where it teaches an alarm or detector, comprising: 
an alarm board assembly configured to perform one or more of alarm and detection operations; and 
a communication module including an antenna configured to communicate with one or more other alarms and detectors, wherein: 
the alarm board and an alarm ground are isolated from a communication ground and the communication module; and 
the communication module is isolated from a power source. However, the cited reference fail to individually disclose, or suggest when combined, wherein an isolation of the alarm board and the alarm ground are isolated from the communication ground and the communication module and an isolation of the communication module is isolated from the power source are configured such that the alarm or detector has a radiation pattern with flattened polar lobe effects, in combination with the recited structural limitations of the claimed invention.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein an isolation of the alarm board and the alarm ground are isolated from the communication ground and the communication module and an isolation of the communication module is isolated from the power source are configured such that the alarm or detector has a radiation pattern with flattened polar lobe effects, in combination with the recited structural limitations of the claimed invention.

Applicant teaches in claims 6 and 15 an alarm or detector, comprising: 
a first board on which electrical components are disposed; 
a communication module including an antenna; a power source; an alarm ground; Docket No.: 123693US02 (U303066US2) Page 3 of 11Application Serial No: 17/084,063 
In Reply to Office Action dated April 5, 2022 a communication ground; first and second buses, each of which is electrically communicative with the first board and the communication module, the first bus being tied to the alarm ground and the communication ground and the second bus being tied to the power source;
a first isolation element disposed on the first bus to isolate the first board and the alarm ground from the communication ground and the communication module; 
a second isolation element disposed on the second bus to isolate the power source from the communication module;
wherein the first and second isolation elements each comprise a filter; and
wherein the filter has a reflection coefficient parameter about of about -100dB and an insertion loss parameter of about 0db across a bandwidth of an operating frequency of the communication module and the antenna.

The closest prior art of record is Kovach et al (US 2005/0134471) in combination with Kessler et al. (US 2021/0268850) where it teaches an alarm or detector, comprising: 
a first board on which electrical components are disposed; 
a communication module including an antenna; a power source; an alarm ground; Docket No.: 123693US02 (U303066US2) Page 3 of 11Application Serial No: 17/084,063 
In Reply to Office Action dated April 5, 2022 a communication ground; first and second buses, each of which is electrically communicative with the first board and the communication module, the first bus being tied to the alarm ground and the communication ground and the second bus being tied to the power source;
a first isolation element disposed on the first bus to isolate the first board and the alarm ground from the communication ground and the communication module; 
a second isolation element disposed on the second bus to isolate the power source from the communication module. However, the cited reference fail to individually disclose, or suggest when combined, wherein the filter has a reflection coefficient parameter about of about -100dB and an insertion loss parameter of about 0db across a bandwidth of an operating frequency of the communication module and the antenna in combination with the recited structural limitations of the claimed invention.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the filter has a reflection coefficient parameter about of about -100dB and an insertion loss parameter of about 0db across a bandwidth of an operating frequency of the communication module and the antenna, in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689